Name: Commission Directive 84/372/EEC of 3 July 1984 adapting to technical progress Council Directive 70/157/EEC on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles
 Type: Directive
 Subject Matter: deterioration of the environment;  organisation of transport
 Date Published: 1984-07-26

 Avis juridique important|31984L0372Commission Directive 84/372/EEC of 3 July 1984 adapting to technical progress Council Directive 70/157/EEC on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles Official Journal L 196 , 26/07/1984 P. 0047 - 0049 Finnish special edition: Chapter 15 Volume 4 P. 0205 Spanish special edition: Chapter 13 Volume 16 P. 0032 Swedish special edition: Chapter 15 Volume 4 P. 0205 Portuguese special edition Chapter 13 Volume 16 P. 0032 *****COMMISSION DIRECTIVE of 3 July 1984 adapting to technical progress Council Directive 70/157/EEC on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles (84/372/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by Directive 80/1267/EEC (2), and in particular Article 11 thereof, Having regard to Council Directive 70/157/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the permissible sound level and the exhaust system of motor vehicles (3), as last amended by Directive 81/334/EEC (4), and in particular Article 3 thereof, Whereas, as a result of the experience gained in this field and in view of the present state of the art, it is now possible to modify certain requirements relating to the method of measuring the noise emitted by certain types of vehicle in order to bring them more into line with actual operating conditions; whereas the vehicles concerned are high-performance vehicles and vehicles with automatic transmission equipment with a manual override; Whereas, in particular, this type of high-performance vehicle has the important characteristic of being built by the most-advanced techniques, which usually precede the methods subsequently used in series production, and with optimization of parts and characteristics as regards active and passive safety, air pollution, noise emissions and fuel consumption; whereas, as far as the operation of the vehicles is concerned, the present method of determining the permissible sound level, designed to reveal the amount of noise emitted by the vehicles when operated under urban traffic conditions, is not, according to the latest experiments, representative of the actual use of high-performance vehicles under urban traffic conditions; whereas the modifications necessary in order to obviate this disadvantage and to permit more accurate assessment of the noise emitted by this type of vehicle have already been adopted by the United Nations Economic Commission for Europe in its Regulation No 51, as recently amended; Whereas the provisions of this Directive are in accordance with the opinion of the Committee on the Adaptation to Technical Progress of the Directives for the Removal of Technical Barriers to Trade in the Motor-Vehicle Sector, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex I to Directive 70/157/EEC, as last amended by Directive 81/334/EEC, is hereby amended in accordance with the Annex to this Directive. Article 2 1. With effect from 1 October 1984, Member States shall not, on grounds relating to the permissible sound level and the exhaust system: - refuse, in respect of a type of motor vehicle, to grant EEC type-approval, to issue the document referred to in the last indent of Article 10 (1) of Directive 70/156/EEC, or to grant national type-approval, or - prohibit the entry into service of such vehicles, if the sound level and the exhaust system of this type of vehicle or of the vehicles concerned conform to the provisions of Directive 70/157/EEC, as amended by this Directive. 2. With effect from 1 October 1985, Member States: - may no longer issue the document referred to in the last indent of Article 10 (1) of Directive 70/156/EEC in respect of a type of motor vehicle of which the sound level and exhaust system do not comply with the provisions of Directive 70/157/EEC, as amended by this Directive, - may refuse to grant national type-approval in respect of a type of motor vehicle of which the sound level and exhaust system do not comply with the provisions of Directive 70/157/EEC, as amended by this Directive. 3. With effect from 1 October 1986, Member States may prohibit the entry into service of vehicles of which the sound level and exhaust system do not comply with the provisions of Directive 70/157/EEC, as amended by this Directive. Article 3 Member States shall bring into force the provisions necessary to comply with this Directive before 1 October 1984. They shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 3 July 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 42, 23. 2. 1970, p. 1. (2) OJ No L 375, 31. 12. 1980, p. 34. (3) OJ No L 42, 23. 2. 1970, p. 16. (4) OJ No L 131, 18. 5. 1981, p. 6. ANNEX Amendments to Annex I to Directive 70/157/EEC Point 5.2.2.4.3.2 is hereby replaced by the following: '5.2.2.4.3.2. Approach speed The vehicle must approach the line AA' at a steady speed corresponding to the lower of the following two speeds: - the speed corresponding to an engine speed equal to three-quarters of the speed, S, at which the engine develops its rated maximum power, - 50 km/h. However, if in the case of vehicles equipped with an automatic transmission having more than two discrete ratios there is a change-down to first gear during the test, the manufacturer may select either of the following test procedures: - the speed, V, of the vehicle shall be increased to a maximum of 60 km/h in order to avoid such a change-down, or - the speed, V, shall remain at 50 km/h and the fuel supply to the engine shall be limited to 95 % of the supply necessary for full load. This condition is considered to be satisfied: - in the case of a spark-ignition engine, when the angle of the throttle opening is 90 %, and - in the case of a compression-ignition engine, when the movement of the central rack of the injection pump is limited to 90 % of its travel. If the vehicle is equipped with an automatic transmission which has no manual override, it must be tested at different approach speeds, namely 30, 40 and 50 km/h, or at three-quarters of maximum road speed if this value is lower. The test result shall be that obtained at the speed which produces the maximum sound level.' Point 5.2.2.4.3.3.1.1 is hereby replaced by the following: '5.2.2.4.3.3.1.1. Vehicles in categories M1 and N1 equipped with a manually operated gearbox having not more than four forward gear ratios must be tested in second gear. Vehicles in these categories equipped with a manually operated gearbox having more than four forward gear ratios must be tested in second and third gears successively. Only overall gear ratios intended for normal road use shall be considered. The arithmetic mean of the sound levels recorded for each of these two conditions shall be calculated. However, the vehicles in category M1 having more than four forward gears and equipped with an engine developing a maximum power greater than 140 kW, and whose permissible maximum-power/maximum-mass ratio exceeds 75 kW/t, may be tested in third gear only, provided that the speed at which the rear of the vehicle passes the line BB' in third gear is greater than 61 km/h.' Point 5.2.2.4.3.3.2 is hereby replaced by the following: '5.2.2.4.3.3.2. Automatic transmission equipped with manual override. The test shall be conducted with the selector in a position recommended by the manufacturer for "normal" driving.'